Citation Nr: 0840177	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945 and from August 31 to September 7, 1950.  He 
died on August [redacted], 2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Louisville, Kentucky, which denied service connection 
for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2004 as the result of 
respiratory and cardiac arrest, due to methicillin resistant 
staphylococcus aureus (MRSA) pneumonia with sepsis.

2.  During his lifetime, the veteran was service connected 
for a generalized anxiety disorder, rated as 50 percent 
disabling.  

3.  The veteran's service connected generalized anxiety 
disorder did not cause or aggravate any of the medical 
conditions that caused his death, nor did the generalized 
anxiety disorder cause or contribute substantially or 
materially to cause the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.312 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for cause of death benefits, 
38 U.S.C.A. §  5103(a) notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
cause of death claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

Prior to initial adjudication of the appellant's claim, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
While the letter did not contain notice of the conditions for 
which the veteran was service connected during life or an 
explanation of the evidence needed to substantiate the claim 
on the basis of a not-yet service connected disability, the 
Board finds that this is harmless error.  The appellant has 
made several statements, in her claim, Notice of Disagreement 
and Form 9, showing that she knew that the veteran was 
service connected for generalized anxiety disorder, his only 
service connected disability.  The Board finds that the 
appellant had actual knowledge of the veteran's service 
connected disabilities.  Any error on the first element of 
Hupp notice is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  While the October 2004 letter did not 
specifically discuss the condition for which the veteran was 
service connected, the Board notes that the appellant made a 
complete argument putting forth a theory that the veteran's 
non-service connected hypertension should be considered 
related to his service connected disability and contributed 
to his death.  The Board finds that the appellant understood 
the requirements of Hupp and made specific arguments in 
support of her claim to that end, knowing that the cause of 
the veteran's death was not a service connected disability.  
Any error on the first element of Hupp notice is harmless.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, any questions as to effective 
date to be assigned are rendered moot, and no further notice 
is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that she wanted VA to 
obtain or that she felt were relevant to the claim.

The Board notes that the appellant, in her September 2004 
claim, indicated that she thought that the veteran's service 
treatment records had been destroyed in a "regional" fire 
in 1973.  The appellant is referring to the 1973 National 
Personnel Records Center fire.  Fortunately, the veteran's 
records are not lost.  Immediately on separation from 
service, the veteran filed for service connection.  His 
service treatment records were transferred to VA possession 
and were safely stored in his claims file at VA at the time 
of the fire.  The veteran's service treatment records have 
been reviewed and considered by the Board.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In cause of death cases, an opinion is necessary if there is 
competent evidence to establish the cause of death, an 
indication that the cause of death may be associated with 
service or a service connected disability and insufficient 
medical evidence to render a decision on the claim.  See 
Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).

The veteran was service connected for a generalized anxiety 
disorder.  The cause of his death has been attributed to MRSA 
pneumonia by the medical examiner who completed the veteran's 
death certificate.  There is no competent evidence of record 
to support a finding that the cause of the veteran's death is 
in any way related to his service connected disability.  The 
Board finds that there is not a reasonable possibility that a 
medical opinion would aid in substantiating the appellant's 
claim as the medical evidence points to a separate cause, as 
discussed below.  There is no evidence to support the 
appellant's contention regarding hypertension.  A medical 
examination or opinion is not required.  See Daves, supra; 
see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).  

II. Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran's psychiatric 
problems contributed to the development of hypertension, 
which somehow led or contributed to his death.  For the 
reasons that follow, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.  

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2008).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2008).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2008).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Certificate of Death states that the veteran died of 
respiratory and cardiac arrest on August [redacted], 2004, due to 
MRSA (methicillin resistant staphylococcus aureus) pneumonia 
with sepsis.  

At the time of his death, the veteran was service connected 
for a generalized anxiety disorder, rated as 50 percent 
disabling.  This disability is clearly not pulmonary or 
cardiac in its essential character.  As such, it cannot be 
the direct cause of the veteran's death.

The appellant argues that the veteran's anxiety disorder 
resulted in hypertension, from which he suffered throughout 
their marriage.  In essence, she contends that the 
hypertension could have hastened or contributed to the 
veteran's death by weakening his heart and ability to resist 
pneumonia.  

Even if the veteran did develop hypertension as a result of 
his service connected disability or during service, the 
outcome of this case would not change.  On August 9, 2004, 
the veteran fell at home.  The record is not clear how; 
however, the Board notes that his records indicate he had 
trouble walking due to severe lumbar stenosis and 
accompanying neurological problems.  During the fall, he 
struck his head against something.  The veteran also appears 
to have suffered from dementia at that time and could not 
report what happened.  The veteran was taken to the hospital 
after the contusion on his head began turning blue.  The 
veteran was diagnosed with a hematoma, which was drained.  He 
was kept in the hospital for further evaluation.  He then 
developed MRSA pneumonia, which, after several days, caused 
his death.  The veteran's final days are well documented.  
The veteran's hypertension was known to his physicians.  
There is no indication that the veteran's hypertension 
contributed to his death in any way.  

The Board acknowledges that the appellant is competent to 
give evidence about what she observed; for example, she is 
competent to report that the veteran had received ongoing 
treatment for hypertension for many years.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
She is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because she does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The record is clear.  The veteran was 
overcome by pneumonia, a pulmonary disease.  There is no 
evidence at all that his hypertension contributed to or 
played any role in hastening his death.  

The Board acknowledges that the appellant did submit a 
newspaper article which noted, in part, that a study 
suggested that World War II veterans with PTSD were at a 
greater risk of heart attacks as they age.  The U.S. Court of 
Appeals for Veterans' Claims has indicated that a medical 
article or treatise can provide important support when 
combined with an opinion of a medical professional if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999); Wallin v. West, 11 Vet. App, 509 (1998), 
(medical treatise evidence could discuss generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based on objective facts).); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses). However, this article does not specifically 
address the facts of the veteran's case; as such, the Board 
finds that it is of little probative value.  Further, as 
noted above, there is no indication that the veteran's 
hypertension played a role in his demise.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board sympathizes greatly with the appellant and offers 
our deepest respect and condolences for her loss.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


